Exhibit 10(b)(iii)

AMENDMENT No. 3 TO

RICHARDSON ELECTRONICS, LTD. EMPLOYEES STOCK OWNERSHIP PLAN

(As Amended and Restated Effective June 1, 1997)

RICHARDSON ELECTRONICS, LTD., a Delaware corporation, hereby further amends the
Richardson Electronics, Ltd. Employees Stock Ownership Plan, as previously
amended and restated effective June 1, 1997 and as thereafter further amended
(the “Plan”), as follows:

1. Section 2.11(d) is added to the Plan effective June 2, 2002, as to Plan Years
beginning on or after that date:

Notwithstanding the preceding provisions of this Section 2.8, effective for Plan
Years beginning after December 31, 2001 the Compensation of each Participant
taken into account for any Plan Year shall not exceed $200,000 [subject to
cost-of-living adjustments pursuant to Section 401(a)(17)(B) of the Code].

2. Section 2.19 of the Plan is deleted and the following is substituted in its
place effective June 2, 2002, as to Plan Years beginning on or after that date:

 

  2.19 “Key Employee”:

(a) Except as otherwise provided in this Section 2.19, an Employee shall be
considered a “Key Employee” for any Plan Year if, at any time during the Key
Employee Test Period [as defined in Section 2.19(d)], he is or was:

 

  (1) An officer of the Employer having an annual Compensation greater than
$130,000 [subject to cost-of-living adjustments pursuant to Code
Section 416(i)(l)(A)];

 

  (2) A person who owns [or is considered as owning within the meaning of Code
Section 318, as modified by Code Section 416(i)(l)(B)(iii)] more than 5% of the
outstanding stock of the Employer or stock possessing more than 5% of the total
combined voting power of all stock of the Employer; or

 

  (3)

A person whose annual Compensation from the Employer is more than $150,000 and
who owns (or is considered as owning within the meaning of said Section 318, as
so modified) more than 1% of



--------------------------------------------------------------------------------

 

the outstanding stock of the Employer or more than 1% of the total combined
voting power of all stock of the Employer.

If a Participant is a Key Employee, his Beneficiary, if any, shall also be
deemed a Key Employee.

(b) The number of Employees classified as Key Employees solely because they are
described in Section 2.19(a)(l) shall not exceed the greater of (1) 3 or (2) 10%
of the largest number of Employees during any of the Plan Years in the Key
Employee Test Period; provided, however, that in no event shall such number
exceed 50. If more than such number of Employees would otherwise be classified
as Key Employees by reason of being described in Section 2.19(a)(l), the
Employees classified as Key Employees by reason of being described in
Section 2.19(a)(l) shall be those described in Section 2.19(a)(l) who had the
highest Compensation during any of the Plan Years in the Key Employee Test
Period during which they were described in Section 2.19(a)(l).

(c) The term “Key Employee Test Period” for any Plan Year shall mean the period
consisting of the Plan Year containing the Determination Date for such Plan
Year.

(d) The purpose of this Section 2.19 is to conform to the definition of “key
employee” set forth in Section 416(i)(l) of the Code, which is incorporated
herein by reference, and to the extent that this Section 2.19 shall be
inconsistent with Section 416(i)(l) of the Code, either by excluding Employees
who would be classified as “key employees” thereunder or by including Employees
who would not be so classified, the provisions of Section 416(i)(l) of the Code
shall govern and control.

3. Sections 2.35(e) and 2.35(f) of the Plan are deleted and the following are
substituted in their place effective June 2, 2002, as to Plan Years beginning on
or after that date:

(e) For purposes of this Section 2.35, account balances shall include (1) all
contributions which the Employer or any Related Employer has paid or is legally
obligated to pay to any employee plan as of the Top-Heavy Determination Date
(including contributions made thereafter if they are allocated as of the
Top-Heavy Determination Date) and all forfeitures allocated as of the Top-Heavy
Determination Date and (2) all distributions made to a Participant or

 

- 2 -



--------------------------------------------------------------------------------

his Beneficiary during the one-year period ending on the Determination Date. If
any plan that was terminated within the Key Employee Test Period would, if it
had not been terminated, be a plan described in Section 2.35(b), distributions
made under such plan shall also be taken into account. In the case of any
distribution made for a reason other than severance from employment, death or
disability, the second preceding sentence shall be applied by substituting
“five-year period” for “one-year period.” For purposes of this Section 2.32,
account balances shall also include amounts which are attributable to
contributions made by the Participants (other than deductible voluntary
contributions under Section 219 of the Code) but shall not include any rollover
[as defined in Section 402(a) (5) of the Code] or a direct transfer from the
trust of any employee plan qualified under Section 401(a) of the Code if such
plan is not maintained by the Employer or any Related Employer and such rollover
or transfer is made at the request of the Participant after December 31, 1983.

(f) Anything to the contrary notwithstanding, if an Employee has not performed
any services for the Employer or any Related Employer at any time during the
one-year period ending on the Determination Date, his account balance (in the
case of a defined contribution plan) or his accrued benefit (in the case of a
defined benefit plan) shall not be taken into account.

4. Section 3.2 of the Plan is deleted and the following is substituted in its
place effective June 2, 2002, as to Plan Years beginning on or after that date:

 

  3.2 Duration of Participation; Re-Employment

(a) An Employee shall cease to be a Participant for purposes of Section 6.1 upon
ceasing to be employed by the Employer, but shall remain a Participant for all
other purposes hereunder until such time as his Vested Account Balance is paid
to him (or his Beneficiaries) in full in accordance with Article IX, at which
time his participation in the Plan shall cease.

(b) Each Participant who incurs a Termination of Employment and is re-employed
after incurring a Break in Service shall again become a Participant as of the
day he first completes an Hour of Service following his re-employment.

(c) An Employee’s participation in the Plan shall not be affected by the fact
that he continues to be employed after his Normal Retirement Date.

5. Section 6.1(b) of the Plan is deleted and the following is substituted in its
place effective June 2, 2002, as to Plan Years beginning on or after that date:

(b) The Participants who shall be eligible to receive an allocation under this
Section 6.1 with respect to a Plan Year shall be limited to Participants who are
Employees on the last work day of such Plan Year (including Participants who
incurred a Termination of Employment on such date) and who are credited with at
least 1,000 Hours of Service for such Plan Year.

 

- 3 -



--------------------------------------------------------------------------------

6. The first sentence of Section 7.5(a) of the Plan is deleted and the following
is substituted in its place effective June 2, 2002, as to Limitation Years
beginning on or after that date:

Notwithstanding any other provisions of the Plan, the Annual Additions with
respect to a Participant for any Limitation Year shall not exceed the lesser of
(1) $40,000, or such higher amount as may be permitted at the relevant time
under applicable law, or (2) 100% of the Compensation paid to the Participant by
the Employer (or any Related Employers) during such year.

7. Section 9.3(b) of the Plan is deleted and the following is substituted in its
place effective January 1, 2003:

(b) If a Participant dies prior to his Benefit Commencement Date (whether or not
still employed by the Employer), then his Vested Account Balance shall be paid
to his Beneficiaries as follows:

 

  (1) If neither the Participant nor his Beneficiaries elect installment
payments under Section 9.3(b)(2), then the Participant’s Vested Account Balance
shall be distributed to his Beneficiaries in a single lump sum payment as soon
as practicable, but in no event later than 5 years after the Participant’s
death.

 

  (2) If either the Participant prior to his death, or his Beneficiaries
following his death, so elect in accordance with the provisions of
Section 9.3(c), then each Beneficiary’s share of such Vested Account Balance
shall be distributed in a series of annual installment payments which satisfy
the requirements of Article XIX.

8. Section 9.6(c) of the Plan is deleted and the following is substituted in its
place effective January 1, 2003:

(c) The divisor used to determine the amount of each installment payment shall
be determined in accordance with Article XIX.

 

- 4 -



--------------------------------------------------------------------------------

9. Section 9.8(c) of the Plan is deleted and the following is substituted in its
place effective June 2, 2002, as to Plan Years beginning on or after that date:

(c) Effective with respect to dividends on Stock paid to the Trust in Plan Years
beginning on or after June 2, 2002, the following procedures shall govern the
distribution and reinvestment of dividends paid on Stock:

 

  (1) All dividends on Stock received by the Trust during a Plan Year shall be
held by the Trustee in a short-term interest-bearing bank account or in a money
market mutual fund (the “Dividend Fund”) pending disposition in accordance with
this Section 9.8(c). Expenses of administering the Plan may be charged against
the Dividend Fund, to the extent forfeitures available pursuant to
Section 7.4(b) are insufficient for this purpose. Any administration expense
paid from the Dividend Fund shall first be charged against the earnings received
from said bank account or mutual fund and the remainder shall be charged against
dividends on Stock paid to said bank account or mutual fund.

 

  (2) As of the last day of each Plan Year, the balance in the Dividend Fund
(including earnings thereon) shall be divided into “Part I” and “Part II.” Part
I shall consist of that portion of such balance multiplied by a fraction whose
numerator is the total shares of Stock held in the Employer Contribution
Accounts as of such day of Participants who are not 100% vested in such accounts
as of such day and whose denominator is the total shares of Stock held in the
Employer Contribution Accounts as of such day of all Participants. For this
purpose, shares of Stock held in Employer Contribution Accounts as of such day
shall be determined without regard to any Employer contributions or forfeiture
allocations for the Plan Year ending on such day and without regard to the
Dividend Fund. Part II shall consist of the remainder of the balance in the
Dividend Fund as of such day. The term “Part I Participant” as used herein shall
mean, with respect to a Plan Year, a Participant whose Employer Contribution
Account was used in the numerator of the fraction used to determine Part I of
the Dividend Fund for such Plan Year. The term “Part II Participant” as used
herein shall mean, with respect to a Plan Year, a Participant whose Employer
Contribution Account was used in the denominator of the fraction used to
determine Part I of the Dividend Fund for such Plan Year and who is not a Part I
Participant.

 

- 5 -



--------------------------------------------------------------------------------

  (3) As of the last day of each Plan Year, there shall be allocated to the
Employer Contribution Account of each Part I Participant and each Part II
Participant for such Plan Year their respective portions of the balance of the
Dividend Fund on that day. Each such Participant’s portion shall be determined
by multiplying such balance by a fraction whose numerator is the number of
shares of Stock held in his Employer Contribution Account as of such day and
whose denominator is the total number of shares of Stock held in the Employer
Contribution Accounts as of such day of all such Participants. For this purpose,
shares of Stock held in Employer Contribution Accounts as of such day shall be
determined without regard to any Employer contributions or forfeiture
allocations for the Plan Year ending on such day and without regard to the
Dividend Fund.

 

  (4) No later than the last day of the 90-day period following the end of each
Plan Year, Part I of the Dividend Fund shall be used to purchase additional
shares of Stock. Notwithstanding the preceding sentence, there shall be
subtracted from Part I any expenses incurred by the Plan in connection with
purchasing Stock. The shares so purchased shall be allocated pro rata among the
Employer Contribution Accounts of each Part I Participant according to such
Participants’ respective portions of the balance of the Dividend Fund,
determined in accordance with Section 9.8(c)(3).

 

  (5) No later than the last day of the 90-day period following the end of each
Plan Year, that portion of Part II of the Dividend Fund not consisting of
dividends on Stock shall be used to purchase additional shares of Stock.
Notwithstanding the preceding sentence, there shall be subtracted from such
portion of Part II any expenses incurred by the Plan in connection with
purchasing Stock. The shares so purchased shall be allocated pro rata among the
Employer Contribution Accounts of each Part II Participant according to such
Participants’ respective portions of the balance of the Dividend Fund,
determined in accordance with Section 9.8(c)(3).

 

- 6 -



--------------------------------------------------------------------------------

  (6) As soon as practicable following the last day of each Plan Year, the
Administrator shall notify each Part II Participant of his share of the balance
of the Dividend Fund as of such day, other than that portion of such share which
is to be reinvested in Stock pursuant to Section 9.8(c)(5). The notification
shall advise such Participant that he may irrevocably elect in writing what
whole-number percentage of the amount indicated in such notification should be
distributed to him in cash and what whole-number percentage should be invested
by the Plan in Stock (net of any expenses incurred by the Plan in connection
with such distribution or investment) and that in the event he does not return
to the Administrator his written election within a reasonable period (as
specified by the Administrator in such notification), the entire amount
indicated in such notification shall be invested by the Plan in Stock. No later
than the last day of the 90-day period following the end of such Plan Year, that
portion of Part II for a Plan Year which is subject to such elections:

 

  (i) Shall be (A) distributed to Part II Participants in cash, (B) used to
purchase shares of Stock on behalf of Part II Participants or (C) some
combination of Clauses (A) and (B), in accordance which such elections; and

 

  (ii) Shall be used to purchase additional Stock in the case of any such
Participant not returning an election for such Plan Year to the Administrator in
a timely fashion.

Notwithstanding the preceding sentence, there shall be subtracted from the
amount distributed and the amount used to purchase additional Stock any expenses
incurred by the Plan in connection with making cash distributions or purchasing
Stock, as the case may be. Stock which is purchased shall be allocated to the
Employer Contribution Accounts of the Part II Participants for whose benefit
such Stock was purchased.

 

- 7 -



--------------------------------------------------------------------------------

  (7) Stock allocated to the Employer Contribution Accounts of Part I
Participants pursuant to Section 9.8(c)(4) shall be subject to the vesting
provisions of Section 8.4(c) and shall not be Annual Additions. Stock allocated
to the Employer Contribution Accounts of Part II Participants pursuant to
Section 9.8(c)(5) shall be 100% vested and shall not be Annual Additions. Cash
distributions to Part II Participants pursuant to Section 9.8(c)(6) shall not be
Eligible Rollover Distributions [within the meaning of Section 9.10(b)(4)] and
shall not be subject to the requirements of Section 9.l(d).

10. Sections 9.10(b)(3) and 9.10(b)(4) of the Plan are deleted and the following
is substituted in its place effective January 1, 2002, as distributions made
after December 31, 2001:

 

  (3) “Eligible Retirement Plan”: An individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, or a qualified trust described in Section 401(a) of the Code, which
accepts a Distributee’s Eligible Rollover Distribution. The term “Eligible
Retirement Plan” shall also include (i) an annuity contract described in
Section 403(b) of the Code and (ii) an eligible plan which is maintained under
Section 457(b) of the Code and which is maintained by a state or political
subdivision of a state or instrumentality of a state and which agrees to
separately account for amounts transferred to such plan from this Plan. The
definition of “Eligible Retirement Plan” shall apply in the case of a
distribution to a surviving spouse of a Participant or to a spouse or former
spouse of a Participant who is an alternate payee under a Qualified Domestic
Relations Order.

 

  (4)

“Eligible Rollover Distribution”: Any distribution of all or any portion of the
balance to the credit of the Distributee under the Plan, except that an Eligible
Rollover Distribution shall not include: (i) any distribution which is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee

 

- 8 -



--------------------------------------------------------------------------------

 

and the Distributee’s designated beneficiary, or for a specified period of 10
years or more; (ii) any distribution to the extent such distribution is required
under Section 401(a)(9) of the Code; and (iii) the portion of any distribution
which is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to Employer securities).
The enumeration in the preceding sentence of any form of payment shall not imply
that any person has the right to receive benefits under the Plan in such form
unless otherwise specifically provided under the Plan.

11. Article XIX, in the form attached hereto as Exhibit A, is added to the Plan,
effective for calendar years beginning after December 31, 2002.

Dated May 28, 2003.

 

RICHARDSON ELECTRONICS, LTD. By  

/s/ William G. Seils

  William G. Seils   Senior Vice President, General Counsel and Secretary

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLE XIX

REQUIRED MINIMUM DISTRIBUTIONS

 

  19.1 Applicability and Effective Date

The provisions of this Article XIX shall apply in lieu of Sections 9.1(c) and
9.7 and notwithstanding any other provision of the Plan (except as indicated in
this Article XIX) for purposes of determining required minimum distributions
from the Plan for calendar years beginning after December 31, 2002.

 

  19.2 Requirements of Treasury Regulations Incorporated

All distributions required under this Article XIX shall be determined and made
in accordance with the Treasury regulations under Code Section 401(a)(9).

 

  19.3 Time and Manner of Distribution

(a) A Participant’s entire vested interest in the Plan shall be distributed, or
begin to be distributed, to him no later than his Required Beginning Date.

(b) If a Participant dies before his Required Beginning Date, his entire vested
interest in the Plan shall be distributed, or begin to be distributed, no later
than as follows:

 

 

(1)

If such Participant’s surviving spouse is his sole Designated Beneficiary, then
distributions to such surviving spouse shall begin by December 31 of the
calendar year immediately following the calendar year in which such Participant
died, or by December 31 of the calendar year in which such Participant would
have attained age 70- 1/2, if later.

 

  (2) If such Participant’s surviving spouse is not his sole Designated
Beneficiary, then distributions to his Designated Beneficiary shall begin by
December 31 of the calendar year immediately following the calendar year in
which such Participant died.

 

  (3) If there is no Designated Beneficiary as of September 30 of the year
following the year of such Participant’s death, such Participant’s entire vested
interest in the Plan shall be distributed by December 31 of the calendar year
containing the fifth anniversary of such Participant’s death.

 

- 10 -



--------------------------------------------------------------------------------

  (4) If such Participant’s surviving spouse is his sole Designated Beneficiary
and his surviving spouse dies after him but before distributions to such
surviving spouse begin, this Section 19.3(b), other than Section 19.3(b)(l),
shall apply as if such surviving spouse were such Participant.

For purposes of this Section 19.3(b) and Section 19.6, unless Section 19.3(b)(4)
applies, distributions are considered to begin on a Participant’s Required
Beginning Date. If Section 19.3(b)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse of
a Participant under Section 19.3(b)(l).

(c) The required minimum distribution for a Participant’s first Distribution
Calendar Year shall be made on or before his Required Beginning Date. The
required minimum distribution for any Distribution Calendar Year, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s Required Beginning Date occurs, shall be made on or before
December 31 of such Distribution Calendar Year.

 

  19.4 Forms of Distribution

Unless a Participant’s vested interest in the Plan is distributed in a single
sum on or before his Required Beginning Date, as of the first Distribution
Calendar Year distributions shall be made in accordance with Sections 19.5 and
19.6 of this Article XIX.

 

  19.5 Required Minimum Distributions during Participant’s Lifetime

(a) During the lifetime of a Participant, the minimum amount that shall be
distributed for each Distribution Calendar Year is the lesser of:

 

  (1) The quotient obtained by dividing the vested balance in such Participant’s
Accounts by the distribution period in the Uniform Lifetime Table set forth in
Treasury Regulation Section 1.401(a)(9)-9, using his age as of his birthday in
such Distribution Calendar Year; or

 

  (2) If such Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is his spouse, the quotient obtained by dividing the vested
balance in such Participant’s Accounts by the number in the Joint and Last
Survivor Table set forth in Treasury Regulation Section 1.401(a)(9)-9, using his
and spouse’s attained ages as of their respective birthdays in such Distribution
Calendar Year.

(b) Required minimum distributions as to a Participant shall be determined under
this Section 19.5 beginning with the first Distribution Calendar Year and up to
and including the Distribution Calendar Year that includes such Participant’s
date of death.

 

- 11 -



--------------------------------------------------------------------------------

  19.6 Required Minimum Distributions after Participant’s Death

(a) If a Participant dies on or after his Required Beginning Date and there is a
Designated Beneficiary as of September 30 of the year after the year of his
death, the minimum amount which shall be distributed for each Distribution
Calendar Year after the year of his death is the quotient obtained by dividing
the vested balance in the Participant’s Accounts by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of his
Designated Beneficiary, determined as follows:

 

  (1) Such Participant’s remaining life expectancy is calculated using his age
in the year of death, reduced by one for each subsequent year.

 

  (2) If such Participant’s surviving spouse is his sole Designated Beneficiary,
the remaining life expectancy of such surviving spouse shall be calculated for
each Distribution Calendar Year after the year of his death using the surviving
spouse’s age as of such surviving spouse’s birthday in such year. For
Distribution Calendar Years after the year of such surviving spouse’s death, the
remaining life expectancy of such surviving spouse is calculated using the age
of such surviving spouse as of such surviving spouse’s birthday in the calendar
year of such surviving spouse’s death, reduced by one for each subsequent
calendar year.

 

  (3) If such Participant’s surviving spouse is not his sole Designated
Beneficiary, the Designated Beneficiary’s remaining life expectancy shall be
calculated using the age of such Designated Beneficiary in the year following
the year of such Participant’s death, reduced by one for each subsequent year.

(b) If a Participant dies on or after his Required Beginning Date and there is
no Designated Beneficiary as of September 30 of the year after the year of his
death, the minimum amount which shall be distributed for each Distribution
Calendar Year after the year of his death shall be the quotient obtained by
dividing the vested balance in his Accounts by his remaining life expectancy
calculated using his age in the year of death, reduced by one for each
subsequent year.

(c) If a Participant dies before his Required Beginning Date and there is a
Designated Beneficiary as of September 30 of the year after the year of his
death, the minimum amount which shall be distributed for each Distribution
Calendar Year after the year of his death shall be the quotient obtained by
dividing the vested balance in his Accounts by the remaining life expectancy of
his Designated Beneficiary, determined as provided in Section 19.6(a).

 

- 12 -



--------------------------------------------------------------------------------

(d) If a Participant dies before his Required Beginning Date and there is no
Designated Beneficiary as of September 30 of the year after the year of his
death, distribution of such Participant’s entire vested interest in the Plan
shall be completed by December 31 of the calendar year containing the fifth
anniversary of his death.

(e) If (1) a Participant dies before his Required Beginning Date, (2) his
surviving spouse is his sole Designated Beneficiary and (3) such surviving
spouse dies before distributions are required to begin to such surviving spouse
under Section 19.3(b)(l), Sections 19.6(c) and 19.6(d) shall apply as if such
surviving spouse were such Participant.

 

  19.7 Miscellaneous

(a) Life expectancy shall be computed by use of the Single Life Table in
Treasury Regulation Section 1.401(a)(9)-9.

(b) For purposes of a Distribution Calendar Year, the balance in a Participant’s
Accounts shall be determined as the balance as of the last Valuation Date in the
Valuation Calendar Year with respect to such Distribution Calendar Year,
increased by the amount of any contributions made and allocated or forfeitures
allocated to such balance as of dates in such Valuation Calendar Year after such
Valuation Date and decreased by distributions made in such Valuation Calendar
Year after such Valuation Date. An Account balance for a Valuation Calendar Year
with respect to a Distribution Calendar Year shall include any amounts rolled
over or transferred to the Plan either in such Valuation Calendar Year or in
such Distribution Calendar Year if distributed or transferred in such Valuation
Calendar Year.

 

  19.8 Definitions

For purposes of this Article XIX, the following terms shall have the meanings
indicated:

 

  (a) “Designated Beneficiary”: Collectively, the individual or individuals who
are designated as the Beneficiary under Section 2.6 and who are the “designated
beneficiary” under Code Section 401 (a)(9) and Treasury Regulation
Section 1.401(a)(9)-l, Q&A-4.

 

  (b) “Distribution Calendar Year”: A calendar year for which a minimum
distribution is required under this Article XIX. For distributions beginning
before a Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year which contains his
Required Beginning Date. For distributions beginning after a Participant’s death
(where he dies prior to his Required Beginning Date), the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 19.3(b).

 

- 13 -



--------------------------------------------------------------------------------

  (c) “Required Beginning Date”: With respect to a Participant, April 1 of the
calendar year following the calendar year determined below:

 

 

(1)

In the case of a Participant not described in any other clause of this
Section 19.8(c), the calendar year in which he attains the age of 70- 1/2.

 

 

(2)

In the case of a Participant who attained the age of 70- 1/2 prior to January 1,
1988, and who was not described in Section 2.19(a)(3) during the Plan Year which
included the last day of the calendar year in which he attained the age of
66- 1/2 or any subsequent Plan Year, the later of (i) the calendar year in which
he attains the age of 70- 1/2 or (ii) the calendar year in which he retires.

 

 

(3)

In the case of a Participant who attained the age of 70- 1/2 prior to January 1,
1988, and who was described in Section 2.19(a)(3) during the Plan Year which
included the last day of the calendar year in which he attained the age of
66- 1/2 or a subsequent Plan Year, the later of (i) the calendar year in which
he attains the age of 70- 1/2 or (ii) the earlier of the calendar year in which
he retires or the calendar year which includes the last day of the Plan Year in
which he was first described in Section 2.19(a)(3).

 

 

(4)

In the case of a Participant who attained the age of 70- 1/2 during the calendar
year 1988, who was not described in Section 2.19(a)(3) during the Plan Year
which includes the last day of the calendar year in which he attained the age of
66- 1/2 or any subsequent Plan Year, and who is still alive on January 1, 1989,
the calendar year 1989.

 

  (d) “Valuation Calendar Year”: With respect to a Distribution Calendar Year,
the calendar year immediately preceding such Distribution Calendar Year.

 

- 14 -